CALEB M. WRIGHT, Chief Judge.
Government’s motion for a stay of all further proceedings in this court until thirty days after the Court of Appeals determines the Government’s motion for rehearing of its mandamus petition is denied. Plaintiff may submit an order.
This motion is denied, primarily, to prevent discontinuance of all pre-trial preparation. Pendency of the Government’s motion for rehearing before the Court of Appeals is not incompatible with the parties doing what can and must be done before trial irrespective of where the ultimate situs of trial may be.
 Counsel may prepare a brief schedule in connection with the motion now pending relating to the invocation of the formal claim of privilege by the Government or the Court will fix such brief schedule if counsel cannot agree. The Court will defer argument on this motion until such time as the Court of Appeals has disposed of the matter of transfer now before that court on motion for rehearing of Government’s mandamus petition. Similarly, the Court will defer consideration of any other motions, which because of the present posture of the case, warrant deferment in the interest of justice.
In the event the Court of Appeals’ decision on the motion pending before it ultimately directs transfer, all pending motions on which hearing has been deferred will, as a matter of course, be heard by a district judge of the district to which the suit is transferred.